Per Curiam:
Opinion In this case, the father is earning $1000.00 a month. However, only $150.00 a month was allotted for the support of his four children by a prior marriage. While recognizing that the father is now remarried, and supports three more children, we feel, nonetheless that the instant support or*742der, which is equal to approximately $8.50 per week per child, is totally inadequate.
Accordingly, this case is remanded to the lower court for a further hearing at which time the court shall fix an order consistent with the husband’s earnings and children’s needs.